 

Exhibit 10.2

 

TWELFTH AMENDMENT TO THE

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

BLUEROCK RESIDENTIAL HOLDINGS, L.P.

 

DESIGNATION OF NEW SERIES T

REDEEMABLE PREFERRED UNITS

 

November 19, 2019

 

Pursuant to Section 4.02 and Article XI of the Second Amended and Restated
Agreement of Limited Partnership of Bluerock Residential Holdings, L.P., as
amended, (the “Partnership Agreement”), the General Partner hereby amends the
Partnership Agreement as follows in connection with the offer and sale of up to
32,000,000 shares of a new Series T Redeemable Preferred Stock (the “Series T
Preferred Stock”) of Bluerock Residential Growth REIT, Inc. and the issuance to
the General Partner of new Series T Preferred Units (as defined below) in
exchange for the contribution by the General Partner of the net proceeds from
the issuance and sale of the Series T Preferred Stock:

 

1.             Designation and Number. A new series of Preferred Units (as
defined below), designated the Series T Preferred Units (the “Series T Preferred
Units”), is hereby established. The number of authorized Series T Preferred
Units shall be 32,000,000.

 

2.             Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Partnership
Agreement. The following defined terms used in this Amendment to the Partnership
Agreement shall have the meanings specified below:

 

“Articles Supplementary” means the Articles Supplementary of the General Partner
filed with the State Department of Assessments and Taxation of the State of
Maryland on November 13, 2019, designating the terms, rights and preferences of
the Series T Preferred Stock.

 

“Annual Unit Distribution” shall have the meaning provided in Section 5(a)(ii).

 

“Annual Unit Distribution Payment Date” shall have the meaning provided in
Section 5(a)(ii).

 

“Annual Unit Distribution Period” shall have the meaning provided in Section
5(a)(ii).

 

“Annual Unit Distribution Record Date” shall have the meaning provided in
Section 5(a)(ii).

 

“Business Day” shall have the meaning provided in Section 5(a)(iii).

 

“Common Stock” means shares of the General Partner’s Class A common stock, par
value $0.01 per share.

 

“Junior Units” shall have the meaning provided in Section 4.

 

“Parity Preferred Units” shall have the meaning provided in Section 4.

 



 

 

 

“Partnership Agreement” shall have the meaning provided in the recital above.

 

“Preferred Units” means all Partnership Interests designated as preferred units
by the General Partner from time to time in accordance with Section 4.02 of the
Partnership Agreement.

 

“Series T Preferred Cash Distribution” shall have the meaning provided in
Section 5(a)(i).

 

“Series T Preferred Cash Distribution Payment Date” shall have the meaning
provided in Section 5(a)(i).

 

“Series T Preferred Cash Distribution Period” shall have the meaning provided in
Section 5(a)(i).

 

“Series T Preferred Cash Distribution Record Date” shall have the meaning
provided in Section 5(a)(i).

 

“Series T Preferred Stock” shall have the meaning provided in the recital above.

 

“Series T Preferred Units” shall have the meaning provided in Section 1.

 

“Stated Value” shall mean $25.00, subject to appropriate adjustment in relation
to any recapitalizations, distributions, unit splits, unit combinations,
reclassifications or other similar events which affect the Series T Preferred
Units.

 

3.             Maturity. The Series T Preferred Units have no stated maturity
and will not be subject to any sinking fund or mandatory redemption.

 

4.             Rank. The Series T Preferred Units will, with respect to
distribution rights and rights upon liquidation, dissolution or winding up of
the Partnership, rank (a) senior to all classes or series of Common Units of the
Partnership and any class or series of Preferred Units expressly designated as
ranking junior to the Series T Preferred Units as to distribution rights and
rights upon liquidation, dissolution or winding up of the Partnership (together
with the Common Units, the “Junior Units”); (b) on a parity with any class or
series of Preferred Units issued by the Partnership expressly designated as
ranking on a parity with the Series T Preferred Units, including the Series A
Preferred Units, Series B Preferred Units, Series C Preferred Units and Series D
Preferred Units, as to distribution rights and rights upon liquidation,
dissolution or winding up of the Partnership (the “Parity Preferred Units”); and
(c) junior to any class or series of Preferred Units issued by the Partnership
expressly designated as ranking senior to the Series T Preferred Units with
respect to distribution rights and rights upon liquidation, dissolution or
winding up of the Partnership. The term “Preferred Units” does not include
convertible or exchangeable debt securities of the Partnership, which will rank
senior to the Series T Preferred Units prior to conversion or exchange. The
Series T Preferred Units will also rank junior in right or payment to the
Partnership’s existing and future indebtedness.

 



2

 

 

5.             Distributions.

 

(a)             Subject to the preferential rights of holders of any class or
series of Preferred Units of the Partnership expressly designated as ranking
senior to the Series T Preferred Units as to distributions, the holders of
Series T Preferred Units shall be entitled to receive, when, as and if
authorized by the General Partner and declared by the Partnership, out of funds
of the Partnership legally available for payment of distributions, the following
distributions:

 

(i)             From the date of original issue of each Series T Preferred Unit
(the “Original Issue Date”), the Partnership shall pay cumulative cash
distributions on each such Series T Preferred Unit at the rate of 6.15% per
annum of the Stated Value per Series T Preferred Unit (equivalent to a fixed
annual amount of $1.5375 per unit) (the “Series T Preferred Cash Distribution”).
The initial Series T Preferred Cash Distribution on each such Series T Preferred
Unit shall accrue and be cumulative from (and including) the Original Issue Date
of such Series T Preferred Unit. Each subsequent Series T Preferred Cash
Distribution shall accrue and be cumulative from (and including) the end of the
most recent Series T Preferred Cash Distribution Period (as defined below) for
which a Series T Preferred Cash Distribution has been paid on each such Series T
Preferred Unit. Series T Preferred Cash Distributions shall be payable monthly
in arrears on the fifth day of each month or, if such date is not a Business Day
(as defined below), on the immediately preceding Business Day (each, a “Series T
Preferred Cash Distribution Payment Date”), provided, however, that any such
Series T Preferred Cash Distribution may vary among holders of Series T
Preferred Units and may be prorated with respect to any Series T Preferred Units
that were outstanding less than the total number of days in the Series T
Preferred Cash Distribution Period immediately preceding the applicable Series T
Preferred Cash Distribution Payment Date, with the amount of any such prorated
distribution being computed on the basis of the actual number of days in such
Series T Preferred Cash Distribution Period during which such Series T Preferred
Units were outstanding. A “Series T Preferred Cash Distribution Period” is the
respective period commencing on and including the first day of each month and
ending on and including the day preceding the first day of the next succeeding
Series T Preferred Cash Distribution Period (other than the initial Series T
Preferred Cash Distribution Period and the Series T Preferred Cash Distribution
Period during which any Series T Preferred Units shall be redeemed or otherwise
acquired by the Partnership). Series T Preferred Cash Distributions will be
payable to holders of record of the Series T Preferred Units as they appear on
the records of the Partnership at the close of business on the 25th day of the
month preceding the applicable Series T Preferred Cash Distribution Payment Date
or, if such date is not a Business Day, on the immediately preceding Business
Day (each, a “Series T Preferred Cash Distribution Record Date”).

 

(ii)              For each of the first five years from and including the later
of (i) the year 2020 or (ii) the year of original issue of each Series T
Preferred Unit, the holders of Series T Preferred Units shall be entitled to
receive a distribution of Series T Preferred Units (each, an “Annual Unit
Distribution”) on each such Series T Preferred Unit at the rate of 0.2% per
annum of the Stated Value, payable in Series T Preferred Units on the 29th day
of December or, if such date is not a Business Day, on the immediately preceding
Business Day (each, an “Annual Unit Distribution Payment Date”). The initial
Annual Unit Distribution payable on each Series T Preferred Unit shall accrue
and be cumulative on a monthly basis, from and including the later of (A)
January 2020 or (B) the month of the original issuance of such Series T
Preferred Unit. Each subsequent Annual Unit Distribution shall accrue and be
cumulative on a monthly basis, from the end of the most recent Annual Unit
Distribution Period (as defined below) for which an Annual Unit Distribution has
been paid on each such the Series T Preferred Unit. Any such Annual Unit
Distribution may vary among holders of Series T Preferred Units and may be
prorated with respect to any Series T Preferred Units that were outstanding less
than the total number of months in the Annual Unit Distribution Period to which
the applicable Annual Unit Distribution Payment Date relates, with the amount of
any such prorated distribution being computed on the basis of the actual number
of months in such Annual Unit Distribution Period during which such Series T
Preferred Units were at any time outstanding. An “Annual Unit Distribution
Period” is the respective period commencing on and including the first day of
each year and ending on the last day of each such year (other than the initial
Annual Unit Distribution Period). Annual Unit Distributions will be payable to
holders of record of the Series T Preferred Units as they appear on the records
of the Partnership at the close of business on the 24th day of December, or, if
such date is not a Business Day, on the immediately preceding Business Day
(each, an “Annual Unit Distribution Record Date”).

 



3

 

 

(iii)            The term “Business Day” shall mean each day, other than a
Saturday or Sunday, which is not a day on which banks in the State of New York
are required to close. The amount of any distribution payable on the Series T
Preferred Units for any Series T Preferred Cash Distribution Period or Annual
Unit Distribution Period will be computed on the basis of twelve 30-day months
and a 360-day year.

 

(b)             No distributions on the Series T Preferred Units shall be
authorized by the General Partner or declared, paid or set apart for payment by
the Partnership at such time as the terms and provisions of any agreement of the
General Partner or the Partnership, including any agreement relating to the
indebtedness of either of them, prohibits such authorization, declaration,
payment or setting apart for payment or provides that such declaration, payment
or setting apart for payment would constitute a breach thereof or a default
thereunder, or if such declaration or payment shall be restricted or prohibited
by law.

 

(c)             Notwithstanding anything to the contrary contained herein,
distributions on the Series T Preferred Units will accrue whether or not the
restrictions referred to in Section 5(b) exist, whether or not the Partnership
has earnings, whether or not there are funds legally available for the payment
of such distributions and whether or not such distributions are authorized or
declared. No interest, or sum of money in lieu of interest, will be payable in
respect of any distribution on the Series T Preferred Units which may be in
arrears. When distributions are not paid in full upon the Series T Preferred
Units and any Parity Preferred Units (or a sum sufficient for such full payment
is not so set apart), all distributions declared upon the Series T Preferred
Units and any Parity Preferred Units shall be declared pro rata so that the
amount of distributions declared per Series T Preferred Unit and such Parity
Preferred Units shall in all cases bear to each other the same ratio that
accumulated distributions per Series T Preferred Unit and such Parity Preferred
Units (which shall not include any accrual in respect of unpaid distributions
for prior distributions periods if such Parity Preferred Units do not have a
cumulative distribution) bear to each other.

 

(d)             Except as provided in the immediately preceding paragraph,
unless full cumulative distributions on the Series T Preferred Units have been
or contemporaneously are declared and paid in cash or declared and a sum
sufficient for the payment thereof is set apart for payment for all past Series
T Preferred Cash Distribution Periods that have ended, no distributions (other
than a distribution in Junior Units or in options, warrants or rights to
subscribe for or purchase any such Junior Units) shall be declared and paid or
declared and set apart for payment nor shall any other distribution be declared
and made upon the Junior Units or the Parity Preferred Units, nor shall any
Junior Units or Parity Preferred Units be redeemed, purchased or otherwise
acquired for any consideration (or any monies be paid to or made available for a
sinking fund for the redemption of any such Units) by the Partnership (except by
conversion into or exchange for options, warrants or rights to subscribe for or
purchase Junior Units).

 



4

 

 

(e)             Notwithstanding anything to the contrary set forth above, the
Partnership shall not be prohibited from (i) declaring or paying or setting
apart for payment any distribution on Junior Units or Series T Preferred Units,
or (ii) redeeming, purchasing or otherwise acquiring any Junior Units or Parity
Preferred Units, in each case, if such declaration, payment, setting apart for
payment, redemption, purchase or other acquisition is necessary in order to
maintain the continued qualification of the General Partner as a REIT under
Section 856 of the Code.

 

(f)             For the avoidance of doubt, in determining whether a
distribution (other than upon voluntary or involuntary liquidation) by
distribution, redemption or other acquisition of the Partnership Units is
permitted under Delaware law, no effect shall be given to the amounts that would
be needed, if the Partnership were to be dissolved at the time of the
distribution, to satisfy the preferential rights upon distribution of holders of
Partnership Units whose preferential rights are superior to those receiving the
distribution.

 

6.             Liquidation Preference. Upon any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Partnership, the
holders of Series T Preferred Units are entitled to be paid out of the assets of
the Partnership legally available for distribution to its partners, after
payment of or provision for the Partnership’s debts and other liabilities, a
liquidation preference equal to the Stated Value per unit, plus an amount equal
to any accrued and unpaid distributions (whether or not authorized or declared)
thereon to and including the date of payment, but without interest, before any
distribution of assets is made to holders of Junior Units. If the assets of the
Partnership legally available for distribution to partners are insufficient to
pay in full the liquidation preference on the Series T Preferred Units and the
liquidation preference on any Parity Preferred Units, all assets distributed to
the holders of the Series T Preferred Units and any Parity Preferred Units shall
be distributed pro rata so that the amount of assets distributed per Series T
Preferred Units and such Parity Preferred Units shall in all cases bear to each
other the same ratio that the liquidation preference per Series T Preferred Unit
and such Parity Preferred Units bear to each other. Written notice of any
distribution in connection with any such liquidation, dissolution or winding up
of the affairs of the Partnership, stating the payment date or dates when, and
the place or places where, the amounts distributable in such circumstances shall
be payable, shall be given by first class mail, postage pre-paid, not less than
30 nor more than 60 days prior to the payment date stated therein, to each
record holder of the Series T Preferred Units at the respective addresses of
such holders as the same shall appear on the records of the Partnership. After
payment of the full amount of the liquidating distributions to which they are
entitled, the holders of Series T Preferred Units will have no right or claim to
any of the remaining assets of the Partnership. The consolidation or merger of
the Partnership with or into another entity, a consolidation or merger of
another entity with or into the Partnership, a statutory exchange by the
Partnership or a sale, lease, transfer or conveyance of all or substantially all
of the Partnership’s property or business shall not be deemed to constitute a
liquidation, dissolution or winding up of the affairs of the Partnership.

 

7.             Redemption. In connection with any redemption by the General
Partner of any shares of Series T Preferred Stock pursuant to Sections 6, 7, 8
or 9 of the Articles Supplementary, the Partnership shall redeem, on the date of
such redemption, an equal number of Series T Preferred Units held by the General
Partner. As consideration for the redemption of such Series T Preferred Units,
the Partnership shall deliver to the General Partner (i) an amount of cash equal
to the amount of cash, if any, paid by the General Partner to the holder of such
shares of Series T Preferred Stock in connection with the redemption thereof and
(ii) a number of Common Units equal to the number of shares of Common Stock, if
any, issued by the General Partner to the holder of such shares of Series T
Preferred Stock in connection with the redemption thereof.

 



5

 

 

8.             Voting Rights. Holders of the Series T Preferred Units will not
have any voting rights.

 

9.             Conversion. The Series T Preferred Units are not convertible or
exchangeable for any other property or securities, except as provided herein.

 

10.           Allocation of Profit and Loss.

 

Section 5.01(f) of the Partnership Agreement is hereby deleted in its entirety
and the following new Section 5.01(f) is inserted in its place:

 

(f)             Priority Allocations With Respect To Preferred Units. After
giving effect to the allocations set forth in Sections 5.01(c), (d), and (e)
hereof, but before giving effect to the allocations set forth in Sections
5.01(a) and 5.01(b), Net Operating Income shall be allocated to the General
Partner until the aggregate amount of Net Operating Income allocated to the
General Partner under this Section 5.01(f) for the current and all prior years
equals the aggregate amount of the Series A Preferred Return, Series B Preferred
Return, Series C Preferred Return, Series D Preferred Return, and Series T
Preferred Cash Distribution paid to the General Partner for the current and all
prior years; provided, however, that the General Partner may, in its discretion,
allocate Net Operating Income based on accrued Series A Preferred Return, Series
B Preferred Return, Series C Preferred Return, Series D Preferred Return, and
Series T Preferred Cash Distribution with respect to the January Series A
Preferred Distribution Payment Date, Series B Preferred Distribution Payment
Date, Series C Preferred Distribution Payment Date, Series D Preferred
Distribution Payment Date, or Series T Preferred Cash Distribution Payment Date
if the General Partner sets the Distribution Record Date for such Series A
Preferred Distribution Payment Date, Series B Preferred Distribution Payment
Date, Series C Preferred Distribution Payment Date, Series D Preferred
Distribution Payment Date, or Series T Preferred Cash Distribution Payment Date
on or prior to December 31 of the previous year. For purposes of this Section
5.01(f), “Net Operating Income” means the excess, if any, of the Partnership’s
gross income over its expenses (but not taking into account depreciation,
amortization, or any other noncash expenses of the Partnership), calculated in
accordance with the principles of Section 5.01(h) of the Partnership Agreement.

 

11.             Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and confirms.

 

6

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 



  GENERAL PARTNER:                     BLUEROCK RESIDENTIAL GROWTH REIT, INC.,  
a Maryland corporation                     By: /s/ Jordan B. Ruddy     Name:
Jordan B. Ruddy     Title: President  





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page for Amendment re: Series T Preferred Units – November 2019]

 



 

 